Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/951,905 filed 11/18/20. Claims 18-37 are pending with claims 18, 23 and 30 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 and 9-14 of U.S. Patent No. 10,872,325. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ‘325 patent with some minor changes in wording/terminology. The instant application and the patent teach:
With respect to claim 18, A commodity processing apparatus comprising: a receiver configured to obtain an input code; a computer configured to: determine whether the input code is a first code, the first code associated with a scanned commodity ordered at a store; determine whether the input code is a second code, the second code associated with a network commodity group ordered via a network; acquire, after determining that the input code is the second code, network commodity group data from a destination associated with network ordered commodities, the network commodity group data associated with the network commodity group; and identify, after the acquisition of the network commodity group data, a network commodity in the network commodity group; and a display configured to display a first registration screen comprising at least one of: scanned detail information 
 
With respect to claim 19, The commodity processing apparatus of claim 18, wherein: the network commodity group comprises a plurality of network commodities; the network commodity group data comprises a network identifier for each of the plurality of network commodities, each network identifier being a takeout identifier or a delivery identifier; the takeout identifier is associated with removal from the store; and the delivery identifier is associated with delivery (claim 5 of the patent).
  
With respect to claim 20, The commodity processing apparatus of claim 19, wherein the display is further configured to display a second registration screen, the second registration screen comprising a list of the network identifier for each of the plurality of network commodities (claim 6 of the patent).
  
With respect to claim 21, The commodity processing apparatus of claim 19, wherein the computer is further configured to identify, after determining that the input code is the first code, scanned sales data from the input code, the scanned sales data associated with the scanned commodity and comprising a scanned identifier, the scanned identifier being the takeout identifier or the delivery identifier (claim 7 of the patent).
  
With respect to claim 22, The commodity processing apparatus of claim 21, wherein the display is further configured to display a second registration screen, the second registration screen comprising the scanned identifier (claim 7 of the patent).
  

  
With respect to claim 24, The control method of claim 23, wherein: the network commodity group comprises a plurality of network commodities; -3- 4815-4773-3717Atty. Dkt. No.: 047373-3057 the network commodity group data comprises a network identifier for each of the plurality of network commodities, each network identifier being a takeout identifier or a delivery identifier; the takeout identifier is associated with removal from the store; and the delivery identifier is associated with a delivery (claim 11 of the patent).
  
With respect to claim 25, The control method of claim 24, further comprising displaying a second registration screen, the second registration screen comprising a list including the network identifier for each of the plurality of network commodities (claim 12 of the patent).
  
With respect to claim 26, The control method of claim 24, further comprising identifying, after determining that the input code is the first code, scanned sales data from the input code, the scanned 
  
With respect to claim 27, The control method of claim 26, further comprising displaying a second registration screen, the second registration screen comprising the scanned identifier (claim 14 of the patent).
  
With respect to claim 28, The control method of claim 23, further comprising: identifying an input flag in the input code; comparing the input flag to a first flag and a second flag, the second flag different from the first flag; determining that the input code is the first code in response to the input flag being the first flag; and determining that the input code is the second code in response to the input flag being the second flag (claim 9 of the patent).
  
With respect to claim 29, The control method of claim 28, further comprising: identifying a scanned identification code from the input code after determining that the input code is the first code, the scanned identification code for identifying the scanned commodity; and -4- 4815-4773-3717Atty. Dkt. No.: 047373-3057 identifying a network identification code from the input code after determining that the input code is the second code, the network identification code for identifying the network commodity group data (claim 9 of the patent).
  
With respect to claim 30, A non-transitory computer-readable medium including a control program for implementation on a computer of a commodity processing apparatus, the apparatus including a receiver configured to obtain an input code, the control program comprising: determining whether the input code is a target code, the target code being associated with a network commodity group ordered via a network; acquiring, after determining that the input code is the target code, network commodity group 
  
With respect to claim 31, The computer-readable medium of claim 30, wherein: the network commodity group comprises a plurality of network commodities; the network commodity group data comprises a network identifier for each of the plurality of network commodities, each network identifier being a takeout identifier or a delivery identifier; the takeout identifier is associated with removal from a store; and the delivery identifier is associated with a delivery (claim 11 of the patent).
  
With respect to claim 32, The computer-readable medium of claim 31, further comprising displaying a second registration screen, the second registration screen comprising a list including the network identifier for each of the plurality of network commodities (claim 12 of the patent).
  
With respect to claim 33, The computer-readable medium of claim 31, further comprising identifying, after determining that the input code is not the target code, scanned sales data from the input code, the scanned sales data associated with a scanned commodity and comprising a scanned identifier, the scanned identifier being the takeout identifier or the delivery identifier (claim 13 of the patent).
  
With respect to claim 34, The computer-readable medium of claim 33, further comprising displaying a second registration screen, the second registration screen comprising the scanned identifier (claim 14 of the patent).

With respect to claim 35, The computer-readable medium of claim 30, further comprising: identifying an input flag in the input code; comparing the input flag to a first flag and a second flag, the second flag different from the first flag; and determining that the input code is not the target code in response to the input flag being the first flag (claim 9 of the patent).
  
With respect to claim 36, The computer-readable medium of claim 35, further comprising determining that the input code is the target code in response to the input flag being the second flag (claim 9 of the patent).
  
With respect to claim 37, The computer-readable medium of claim 35, further comprising identifying a network identification code from the input code after determining that the input code is the target code, the network identification code being code for identifying the network commodity group data (claim 9 of the patent).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH